IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pennsylvania State System of Higher      :
Education, Office of the Chancellor,     :
                   Petitioner            :
                                         :
            v.                           : No. 2126 C.D. 2015
                                         :
Association of State College and         :
University Faculties, (“APSCUF”),        :
                   Respondent            :

California University of Pennsylvania,   :
                   Petitioner            :
                                         :
            v.                           : No. 2127 C.D. 2015
                                         :
Association of State College and         :
University Faculties, (“APSCUF”),        :
                   Respondent            :

Cheyney University of Pennsylvania,      :
                 Petitioner              :
                                         :
            v.                           : No. 2128 C.D. 2015
                                         :
Association of State College and         :
University Faculties, (“APSCUF”),        :
                   Respondent            :

Clarion University of Pennsylvania,      :
                   Petitioner            :
                                         :
            v.                           : No. 2129 C.D. 2015
                                         :
Association of State College and         :
University Faculties, (“APSCUF”),        :
                   Respondent            :
East Stroudsburg University of         :
Pennsylvania,                          :
                  Petitioner           :
                                       :
            v.                         : No. 2130 C.D. 2015
                                       :
Association of State College and       :
University Faculties, (“APSCUF”),      :
                   Respondent          :

Edinboro University of Pennsylvania,   :
                  Petitioner           :
                                       :
            v.                         : No. 2131 C.D. 2015
                                       :
Association of State College and       :
University Faculties, (“APSCUF”),      :
                   Respondent          :

Indiana University of Pennsylvania,    :
                   Petitioner          :
                                       :
            v.                         : No. 2132 C.D. 2015
                                       :
Association of State College and       :
University Faculties, (“APSCUF”),      :
                   Respondent          :

Kutztown University of Pennsylvania,   :
                 Petitioner            :
                                       :
            v.                         : No. 2133 C.D. 2015
                                       :
Association of State College and       :
University Faculties, (“APSCUF”),      :
                   Respondent          :
Lock Haven University of Pennsylvania, :
                   Petitioner          :
                                       :
            v.                         : No. 2134 C.D. 2015
                                       :
Association of State College and       :
University Faculties, (“APSCUF”),      :
                   Respondent          :

Millersville University of Pennsylvania, :
                   Petitioner            :
                                         :
             v.                          : No. 2135 C.D. 2015
                                         :
Association of State College and         :
University Faculties, (“APSCUF”),        :
                   Respondent            :

Shippensburg University of              :
Pennsylvania,                           :
                 Petitioner             :
                                        :
            v.                          : No. 2136 C.D. 2015
                                        :
Association of State College and        :
University Faculties, (“APSCUF”),       :
                   Respondent           :

Slippery Rock University of             :
Pennsylvania,                           :
                 Petitioner             :
                                        :
            v.                          : No. 2137 C.D. 2015
                                        :
Association of State College and        :
University Faculties, (“APSCUF”),       :
                   Respondent           :
West Chester University of             :
Pennsylvania,                          :
                 Petitioner            :
                                       :
            v.                         : No. 2138 C.D. 2015
                                       :
Association of State College and       :
University Faculties, (“APSCUF”),      :
                   Respondent          :

Mansfield University and Bloomsburg    :
University,                            :
                  Petitioners          :
                                       :
            v.                         : No. 2654 C.D. 2015
                                       : Argued: June 6, 2016
Association of State College and       :
University Faculties, (“APSCUF”),      :
                   Respondent          :


BEFORE:     HONORABLE MARY HANNAH LEAVITT, President Judge
            HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge
            HONORABLE DAN PELLEGRINI, Senior Judge


OPINION BY
SENIOR JUDGE PELLEGRINI                    FILED: July 6, 2016


            This matter involves the consolidated appeal of 14 State System of
Higher Education Universities (collectively, Universities) and the Office of the
Chancellor (Chancellor) appealing the Office of Open Records’ (OOR) 14 separate
final determinations granting Sara Miller and Joshua Grubbs, as agents for the
Association of Pennsylvania State College and University Faculties (collectively,
Requesters), the release of records under the Pennsylvania Right-to-Know Law
(RTKL).1 At issue is whether Requesters’ requests are sufficiently specific to
enable the Universities and the Chancellor (collectively, State System) to find the
responsive records, whether the requests are made non-specific because they
require the disclosure of a purportedly large number of records, and whether the
State System should be given additional time to review each record given the
purported number of records requested.


                                                I.
                On May 18, 2015, Requesters submitted RTKL requests to 12 of
Pennsylvania’s Universities2 and the Chancellor seeking:

                [Item 1]     Any and all correspondence including
                attachments regarding BUD Reports (aka Budget
                Report), the FIN Reports (aka Financial Reports and
                audited Financial Reports), and the interim BUD reports
                (aka Interim Budget Reports) from January 2010
                originating from or addressed to the current University
                President and/or his/her predecessors, the current
                University Provost and/or his/her predecessors, the Deans
                and/or his/her predecessors, the current Vice President of
                Administration and Finance and/or his/her predecessors,
                and individual(s) responsible for preparation and
                submission of the BUD Reports (aka Budget Reports),

       1
           Act of February 14, 2008, P.L. 6, 65 P.S. §§67.101–67.3104.

       2
         There are 14 State System of Higher Education Universities. The original May 2015
request involved 12 of them: Kutztown University, Shippensburg University, Lock Haven
University, Millersville University, Clarion University, California University, Edinboro
University, Indiana University, Slippery Rock University, West Chester University, Cheyney
University, and East Stroudsburg University. The other two state universities, Mansfield
University and Bloomsburg University, received substantially similar RTKL requests in October
2015.




                                                2
              the FIN Reports (aka Financial Reports and audit[ed]
              Financial reports), and the Interim BUD Reports (aka
              Interim Budget Reports).[3]

              [Item 2]    Any and all transitional/training documents
              given to new hires in the Office of Finance and
              Administration.[4]

              [Item 3]     Any and all written instructions provided by
              the University or Pennsylvania’s State System of Higher
              Education to current employees or past employees
              concerning completion of or feedback on the completion
              of the BUD Reports (aka Budget Reports), the FIN
              Reports (aka Financial Reports and audited Financial




       3
         Both parties agree Item 1 is substantially the same as the request made to the
Chancellor, except that it identifies the specific senders and recipients by name:

              Any and all correspondence including attachments regarding BUD
              Reports (aka Budget Report), the FIN Reports (aka Financial
              Reports and audited Financial Reports), and the interim BUD
              reports (aka Interim Budget Reports) from January 2010
              originating from or addressed to Mr. James Dillon, Vice
              Chancellor for Administration and Finance, Dr. Peter Garland,
              Executive Vice Chancellor, Dr. Kathleen M. Howley, Deputy Vice
              Chancellor for Academic and Student Affairs, Ms. Ginger
              Coleman, Manager of Budget Planning/Analysis, Ms. Lois
              Johnson, Associate Vice Chancellor for Administration and
              Finance, Ms. Lisa Sanno, Assistant Vice Chancellor for Employee
              and Labor Relations, Mr. Michael Mottola, former Vice
              Chancellor for Employee and Labor Relations, and Mr. Gary Dent,
              former Vice Chancellor for Human Resources and Labor
              Relations.

(Reproduced Record (R.R.) at 1a-2a.)

       4
         The request made to the Chancellor did not contain Item 2. Requesters admit that they
inadvertently repeated Item 2 as an additional request in several of their RTKL requests.




                                              3
               Reports), and the interim BUD reports (aka Interim
               Budget Reports).[5]


Shortly thereafter, the Universities and the Chancellor invoked a 30-day extension
to respond. See Section 902(a) of the RTKL, 65 P.S. §67.902(a)(3),(5)&(7).


               On June 19, 2015, State System’s counsel requested another 30-day
extension explaining that because of the sheer volume of records produced for
Requesters’ requests, he was still in the process of collecting the data and that he
was attempting to secure software to assist in the matter. State System’s counsel
additionally asked if Requesters could provide search terms to assist in the matter.
Requesters agreed to an additional extension but did not provide the State System
with any search terms.


               On July 20, 2015, State System’s counsel, again, requested search
terms to narrow the requests. Requesters responded that they were “very reluctant
to get involved in narrowing search terms. However, [Requesters] will be better
able to respond if you can make a disclosure to us of what you have reviewed, and

       5
         (See, e.g., R.R. at 11a-12a.) Both parties agree that Item 3 is substantially the same as
the one made to the Chancellor:

               Any and all written instructions provided by Pennsylvania’s State
               System of Higher Education to current employees or past
               employees concerning completion of or feedback on the
               completion of the BUD Reports (aka Budget Reports), the FIN
               Reports (aka Financial Reports and audited Financial Reports), and
               the interim BUD reports (aka Interim Budget Reports).

(R.R. at 1a-2a.)




                                                4
found subjected to the disclosure, so far.” (R.R. at 165a.) The next day, State
System requested another 30-day extension, explaining:

            I have not been able to review much material to date and
            the IT department is attempting to free up space in a
            virtual location so that I will be able to: 1) load the date
            (alphabetically through Kutztown involved 12 gigabytes
            of data, however Lock Haven’s data amount due to how
            it was collected was in excess of 14 gigabytes of data and
            overloaded the system’s capacity) so that I do not
            overload the system; and 2) do a preliminary review to
            determine what items may or may not be relevant.


(R.R. at 164a.) Because Requesters did not agree to the extension and because
State System failed to provide the requested information on or before the 30th day,
all requests were deemed denied. See 65 P.S. §67.902(b).


            On August 5, 2015, Requesters filed an appeal to the OOR stating
grounds for disclosure. State System contacted Requesters seeking to mediate the
matter before the OOR, and Requesters denied the mediation request.           State
System then submitted a position statement claiming the requests were
insufficiently specific under Section 703 of the RTKL. See 65 P.S. §67.703.


            In support of its position, State System submitted three affidavits.
The first was signed by Rodney Underkoffler, Microsoft Team Leader for the State
System, attesting that the total amount of data for the requests exceeds 74
gigabytes and that he assisted State System’s counsel in obtaining the necessary
disk space to store the data. State System also submitted the affidavit of William
Lane, Customer Support Specialist for the State System, attesting he assisted the


                                         5
Chancellor in obtaining more than 25 gigabytes of data for the requests, estimating
that 25 gigabytes of data contains 1.87 million pages of information. An affidavit
was also submitted by Dennis Carson, California University of Pennsylvania’s
manager of Enterprise Infrastructure, attesting he assisted California University’s
Open Records Officer in obtaining over 700 megabytes of data containing 2,366
emails plus attachments. State System also admitted initial data was reviewed
regarding California University’s President and that it sampled and reviewed 99
emails attributed to its Vice-President for Administration, determining 50 to be
responsive and the remainder to be non-responsive or generally subject to
redaction. Requesters did not provide a position statement.


             On October 5, 2015, the OOR issued its final determination on all
dockets concluding that all of the requests were sufficiently specific to permit
disclosure under Section 703. The OOR reasoned that Item 2’s failure to state a
timeframe when requesting training documents regarding financial and budget
reports did not render the item impermissibly broad because a proper reading limits
it to those materials used at the time the request was made. The OOR additionally
reasoned a failure to include a finite timeframe in Item 3 regarding feedback on
budget and financial reports did not render the request impermissibly broad when
weighed against the request’s narrow subject matter and scope. The OOR then
determined that the State System failed to demonstrate that any RTKL exemptions
applied to the requests and ordered the documents to be produced in accordance
with the OOR’s “interpretation” of the request. State System filed a petition for
reconsideration that was later denied by the OOR. The 12 Universities and the
Chancellor then filed this appeal.



                                        6
              On October 5, 2015, Requesters submitted a RTKL request to
Mansfield University and Bloomsburg University that was substantially the same
as the requests made to the other 12 Universities and the Chancellor in May 2015.
Both Mansfield University and Bloomsburg University invoked a statutory 30-day
extension and then subsequently denied the requests contending they were
insufficiently specific.     Requesters timely appealed both denials to the OOR
challenging the denials and stating grounds for disclosure. At the request of the
Universities, the two matters were consolidated. On December 14, 2015, the OOR
issued its final determination concluding the requests were sufficiently specific and
that the two universities failed to demonstrate that any RTKL exemptions applied
to the requests. Mansfield University and Bloomsburg University filed a petition
for reconsideration, which was later denied by the OOR. Both universities then
filed this appeal.6


                                              II.
              On appeal, State System contends that the OOR erred when
concluding all items of Requesters’ requests were sufficiently specific to satisfy
Section 703 of the RTKL because they fail to sufficiently set forth the subject
matter of the request and fail to supply a sufficiently narrow scope and timeframe.
We have explained:

              Under the RTKL, a requester submits a request that “tells
              the agency what records he wants, and the agency
              responds by either giving the records or denying the
       6
          This Court’s standard of review is de novo and our scope of review is plenary. Bowling
v. Office of Open Records, 75 A.3d 453, 477 (Pa. 2013).




                                               7
            request by providing specific reasons why the request has
            been denied.” Pa. State Police v. Office of Open
            Records, 995 A.2d 515, 516 (Pa. Cmwlth. 2010). The
            request must “identify or describe the records sought
            with sufficient specificity to enable the agency to
            ascertain which records are being requested.” Section
            703 of the RTKL. “An open-ended request that gives an
            agency little guidance regarding what to look for may be
            so burdensome that it will be considered overly broad.”
            Montgomery Cnty. v. Iverson, 50 A.3d 281, 283 (Pa.
            Cmwlth. 2012) (en banc). The fact that a request is
            burdensome, however, is not sufficient in and of itself to
            deem the request overbroad. Dep’t of Envtl. Prot. v.
            Legere, 50 A.3d 260, 265 (Pa. Cmwlth. 2012).


Pennsylvania Department of Education v. Pittsburgh Post-Gazette, 119 A.3d 1121,
1124 (Pa. Cmwlth. 2015).


            In Pittsburgh Post-Gazette, this Court conducted an extensive review
of our case law regarding challenges to the specificity of a request under Section
703 of the RTKL and set forth “a three-part balancing test, examining the extent to
which the request sets forth (1) the subject matter of the request; (2) the scope of
documents sought; and (3) the timeframe for which records are sought.”
Pittsburgh Post-Gazette, 119 A.3d at 1124 (citing Carey v. Department of
Corrections, 61 A.3d 367, 372 (Pa. Cmwlth. 2012)). We further explained:

            The subject matter of the request must identify the
            “transaction or activity” of the agency for which the
            record is sought. The subject matter should provide a
            context to narrow the search.

            The scope of the request must identify “a discrete group
            of documents, either by type . . . or by recipient.” . . . A
            request for a broad category of documents, such as all


                                         8
             records, may be sufficiently specific if confined to a
             particular recipient or recipients.

             The timeframe of the request should identify a finite
             period of time for which records are sought. The
             timeframe prong is, however, the most fluid of the three
             prongs, and whether or not the request’s timeframe is
             narrow enough is generally dependent upon the
             specificity of the request’s subject matter and scope.
             Thus, failure to identify a finite timeframe will not render
             an otherwise sufficiently specific request overbroad.
             Likewise, an extremely short timeframe will not rescue
             an otherwise overbroad request, except for in the most
             extraordinary circumstances.


Pittsburgh Post-Gazette, 119 A.3d at 1124-26 (footnotes and internal citations
omitted). Applying this three-part test, we determined that a request that sought
“[a]ll of the emails of Acting Secretary of Education Carolyn Dumaresq as they
pertain to the performance of her duties as Acting Secretary” for approximately
one year to have a finite time-period and sufficiently limited scope because it only
pertained to emails to and from the Secretary. Pittsburgh Post-Gazette, 119 A.3d
at 1126. Nonetheless, we held it was impermissibly broad because it failed to
“provide a context by which the Request can be narrowed; it is, by virtue of the
Secretary’s position, a request for emails about all of the agency’s activity over
nearly a one year period. In other words, it is a fishing expedition.” Id.


             State System contends that Item 1 is broader than the request in
Pittsburgh Post-Gazette because it seeks over five years of records and fails to
discretely identify specific documents within a limited scope and subject matter.
State System further contends that because it has to review a large volume of




                                          9
documents to determine whether an exemption applies, this should be considered
as a factor weighing in favor of a determination that this item is overly broad.


             Item 1 regarding correspondence involving budget and financial
reports satisfies the three-part Pittsburgh Post-Gazette test because it seeks
correspondence from specified officials at identified state universities – a clearly
defined subject matter – limits its scope to those correspondences that include
attachments of specified reports and provides a finite time-period from 2013. See
Department of Corrections v. St. Hilaire, 128 A.3d 859, 864 (Pa. Cmwlth. 2015),
appeal denied sub nom., St. Hilaire v. Office of Open Records (Pennsylvania
Department of Corrections) (Pa., No. 976 MAL 2015, filed April 6, 2016) (holding
an RTKL request seeking “all records that document inmate injuries/deaths from
January 2009 through December 2014” was sufficiently specific and did not
require the agency to “guess at the request”). In light of Item 1’s identifiable
subject matter, scope and timeframe, “the fact that a request is burdensome does
not deem it overly broad.” See Legere, 50 A.3d at 265 (rejecting an argument that
a request that “seeks a clearly delineated group of documents” should be deemed
overly broad because it “would be extremely burdensome” for the agency to
respond to the request).


             State System next contends that Item 2 involving training and
transitional documents is impermissibly broad because it fails to provide a finite
timeframe, potentially expanding the request to encompass a 32-year time-period
because the State System came to exist in its present form in 1983. Because the
OOR determined Item 2 only seeks those instructions given to “new hires” at the



                                         10
time the RTKL requests were made, State System additionally contends that the
OOR erred as a matter of law when unilaterally narrowing it. We have explained:

             Under [Sections 901, 903 and 1101 of the RTKL], the
             requestor tells the agency what records he wants, and the
             agency responds by either giving the records or denying
             the request by providing specific reasons why the request
             has been denied. The requestor can then take an appeal
             to the OOR where it is given to a hearing officer for a
             determination. Nowhere in this process has the General
             Assembly provided that the OOR can refashion the
             request.


Pennsylvania State Police, 995 A.2d at 516. While the OOR cannot refashion a
request, if from the context of the request the agency can reasonably discern that a
request is for a specific time-period, the OOR can find the request sufficiently
specific.


             Item 2 only seeks transitional and training documents used for “new
hires” in the Office of Finance and Administration, and when read in its proper
context, it provides a sufficiently specific subject matter and scope. State System’s
expansive reading is unpersuasive because “the specificity of a request must be
construed in the request’s context, rather than envisioning everything the request
might conceivably encompass.” Iverson, 50 A.3d at 283. Because the context of
the request indicates that it is attempting to seek information regarding State
System’s recent finance and budget reports, we agree with the OOR that a proper
reading of Item 2 limits it to those documents used for new hires at the time the
RTKL requests were made.




                                         11
             State System similarly contends that Item 3 involving instructions and
feedback is impermissibly broad because it fails to supply a finite timeframe and
because it seeks records for its “current and past employees.” Item 3 is sufficiently
specific because it seeks written instructions provided to “current and past
employees” specifying that these instructions pertain to “the completion of or
feedback on the completion of” the specified budget and finance reports listed in
Item 1, where it requests five years of reports. Because it is so limited, Item 3
provides a sufficiently narrow subject matter and scope that identifies a discrete
group of documents by both type and recipient.


                                        III.
             Because we determine Requesters’ requests are sufficiently specific
under Section 703 of the RTKL, we now turn to State System’s contention that the
OOR erred as a matter of law when concluding that it failed to meet its burden of
proving exemptions when it did not have the opportunity to review the requested
records to determine if any of the exemptions set forth in Section 708 of the RTKL
apply. 65 P.S. §67.708. State System contends that it was incapable of reasonably
discerning whether any exemptions applied to this matter because it neither had the
time nor resources to fully review the sizeable volume of records produced by
Requesters’ requests in the time-period it was given to do so.


             Just because a request is for a large number of records does not mean
that an agency is excused from its obligation to produce the requested documents.
Section 1308(1) of the RTKL, 65 P.S. §67.1308(1), prohibits a policy or regulation
that places “a limitation on the number of records which may be requested or made



                                         12
available for inspection or duplication.” Correspondingly, just because a request is
large does not mean that an agency should be foreclosed from carrying out its
statutory duty to determine whether exemptions apply when it is incapable of
reviewing the requested documents within the time-period it is given.


             In Section 708 of the RTKL, the General Assembly made a legislative
determination that certain classes of records need not be made public. As our
Supreme Court expressed in Levy v. Senate of Pennsylvania, 65 A.3d 361, 382 (Pa.
2013), although the legislative intent behind the RTKL resulted in “ensuring
expanded and expedited transparency in our government,” it was also the
“legislative intent to shield numerous categories and subcategories of documents
from disclosure in order to protect, inter alia, the Commonwealth’s security
interests and individuals’ privacy rights.” Levy, 65 A.3d at 382 (citing Sections
102, 305 and 708 of the RTKL, 65 P.S. §§67.102, 67.305, 67.708(b)). Reversing
our decision in Signature Information Solutions, LLC v. Aston Township, 995 A.2d
510 (Pa. Cmwlth. 2010), where we held that if an agency does not give a reason
why a document is exempt in the response that issue is waived, our Supreme Court
reasoned “the Signature Information Rule undermines the specific legislative intent
to shield these documents from disclosure, merely as a consequence of an open
records officer’s failure to list a legitimate reason for nondisclosure on the
agency’s initial written denial.” Levy, 65 A.3d at 382.


             If the request is so large that an agency does not have the ability to
process the request in a timely manner given the enormous number of records
requested, it would similarly undermine the specific legislative intent that every



                                         13
record be reviewed so that free and open discussions can take place within
government when a decision is being deliberated, and that agencies should be
afforded a sufficient opportunity to conduct investigations to protect the
Commonwealth’s security interests and the public’s privacy rights.


            Nonetheless, just because an agency claims it neither has the time nor
resources to conduct a document-by-document review within the time-period
required by the RTKL does not make it so. The agency making such a claim has to
provide the OOR with a valid estimate of the number of documents being
requested, the length of time that people charged with reviewing the request
require to conduct this review, and if the request involves documents in electronic
format the agency must explain any difficulties it faces when attempting to deliver
the documents in that format. Based on the above information, the OOR can then
grant any additional time warranted so that the agency can reasonably discern
whether any exemptions apply.


            Accordingly, the OOR’s final determinations are affirmed to the
extent that they determined Requesters’ requests are sufficiently specific under
Section 703 of the RTKL, but are vacated and remanded for it to make
determinations in accordance with this opinion.



                                      _____________________________
                                      DAN PELLEGRINI, Senior Judge




                                        14
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pennsylvania State System of Higher      :
Education, Office of the Chancellor,     :
                   Petitioner            :
                                         :
            v.                           : No. 2126 C.D. 2015
                                         :
Association of State College and         :
University Faculties, (“APSCUF”),        :
                   Respondent            :

California University of Pennsylvania,   :
                   Petitioner            :
                                         :
            v.                           : No. 2127 C.D. 2015
                                         :
Association of State College and         :
University Faculties, (“APSCUF”),        :
                   Respondent            :

Cheyney University of Pennsylvania,      :
                 Petitioner              :
                                         :
            v.                           : No. 2128 C.D. 2015
                                         :
Association of State College and         :
University Faculties, (“APSCUF”),        :
                   Respondent            :

Clarion University of Pennsylvania,      :
                   Petitioner            :
                                         :
            v.                           : No. 2129 C.D. 2015
                                         :
Association of State College and         :
University Faculties, (“APSCUF”),        :
                   Respondent            :
East Stroudsburg University of         :
Pennsylvania,                          :
                  Petitioner           :
                                       :
            v.                         : No. 2130 C.D. 2015
                                       :
Association of State College and       :
University Faculties, (“APSCUF”),      :
                   Respondent          :

Edinboro University of Pennsylvania,   :
                  Petitioner           :
                                       :
            v.                         : No. 2131 C.D. 2015
                                       :
Association of State College and       :
University Faculties, (“APSCUF”),      :
                   Respondent          :

Indiana University of Pennsylvania,    :
                   Petitioner          :
                                       :
            v.                         : No. 2132 C.D. 2015
                                       :
Association of State College and       :
University Faculties, (“APSCUF”),      :
                   Respondent          :

Kutztown University of Pennsylvania,   :
                 Petitioner            :
                                       :
            v.                         : No. 2133 C.D. 2015
                                       :
Association of State College and       :
University Faculties, (“APSCUF”),      :
                   Respondent          :
Lock Haven University of Pennsylvania, :
                   Petitioner          :
                                       :
            v.                         : No. 2134 C.D. 2015
                                       :
Association of State College and       :
University Faculties, (“APSCUF”),      :
                   Respondent          :

Millersville University of Pennsylvania, :
                   Petitioner            :
                                         :
             v.                          : No. 2135 C.D. 2015
                                         :
Association of State College and         :
University Faculties, (“APSCUF”),        :
                   Respondent            :

Shippensburg University of              :
Pennsylvania,                           :
                 Petitioner             :
                                        :
            v.                          : No. 2136 C.D. 2015
                                        :
Association of State College and        :
University Faculties, (“APSCUF”),       :
                   Respondent           :

Slippery Rock University of             :
Pennsylvania,                           :
                 Petitioner             :
                                        :
            v.                          : No. 2137 C.D. 2015
                                        :
Association of State College and        :
University Faculties, (“APSCUF”),       :
                   Respondent           :
West Chester University of               :
Pennsylvania,                            :
                 Petitioner              :
                                         :
             v.                          : No. 2138 C.D. 2015
                                         :
Association of State College and         :
University Faculties, (“APSCUF”),        :
                   Respondent            :

Mansfield University and Bloomsburg      :
University,                              :
                  Petitioners            :
                                         :
             v.                          : No. 2654 C.D. 2015
                                         :
Association of State College and         :
University Faculties, (“APSCUF”),        :
                   Respondent            :




                                    ORDER


             AND NOW, this 6th day of July, 2016, it is hereby ordered that the
final determinations of the Office of Open Records dated October 5, 2015, at
Docket Nos. AP 2015-1495, AP 2015-1496, AP 2015-1498, AP 2015-1499, AP
2015-1500, AP 2015-1501, AP 2015-1502, AP 2015-1503, AP 2015-1504, AP
2015-1505, AP 2015-1506, AP 2015-1507 and AP 2015-1537, and the final
determination of the Office of Open Records dated December 14, 2015, at Docket
No. AP 2015-2587 are vacated and remanded to the Office of Open Records for
further proceedings consistent with this opinion.
Jurisdiction relinquished.



                             _____________________________
                             DAN PELLEGRINI, Senior Judge